Exhibit 99.1 The Navigators Group, Inc. CORPORATE NEWS Navigators Reports Second Quarter Earnings New York –August 6, 2009 The Navigators Group, Inc. (NASDAQ:NAVG) reported net income of $23.7 million or $1.39 per share for the 2009 second quarter compared to net income of $17.4 million or $1.03 per share for the 2008 second quarter. The second quarter summary of results was as follows: ($ in millions) (Diluted earnings per share) Net income $ Less net realized capital gains / (losses) ) ) Operating earnings (1) $ o The 2009 second quarter net realized capital gains include provisions for declines in market value which were considered to be other-than-temporary of $0.4 million for equity securities, and $0.1 million for asset-backed securities.The after-tax loss from such provisions was $0.3 million or $0.02 per share.The decision to record realized capital losses on such securities had no impact on the Company’s stockholders’ equity or book value per share, which increased by 5% during the second quarter to $44.12. o In April 2009, the Company repurchased $10.0 million aggregate principal amount of its issued and outstanding 7% senior notes from an unaffiliated noteholder on the open market for $7.0 million, which generated a $2.9 million pretax gain that is reflected in other income and added $0.11 to the second quarter earnings per share.As a result of this transaction $115.0 million aggregate principal amount of notes remains issued and outstanding.This reduction in the notes outstanding also reduced our interest expense by 3% compared to the second quarter of 2008.This gain is excluded from the combined loss and expense ratio. The six month summary of results was as follows: ($ in millions) (Diluted earnings per share) Net income $ Less net realized capital gains / (losses) Operating earnings (1) $ o The six month period ended June 30, 2009 net realized capital losses include provisions for declines in market value which were considered to be other-than-temporary of $8.7 million for equity News Release
